Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Perkins on 6/28/2022.

This examiner’s amendment is a correction from the previous amendment dated 7/14/2022 to correctly include the reference numbers in parentheses. 

The application has been amended as follows: 

Claim 12
Amend line 5 from “below coal mining conveying equipment, a driving mechanism (5) is manually controlled to” to – below coal mining conveying equipment, the driving mechanism (5) is manually controlled to – 
Amend line 6 from “drive a sieving mechanism (4), and a mixture of coal, gangue and pulverized coal is sieved;” to – drive the sieving mechanism (4), and a mixture of coal, gangue and pulverized coal is sieved; -- 
Amend line 9 from “mechanism (4) onto a separating and conveying mechanism (6), while part of coal and gangue” to – mechanism (4) onto the separating and conveying mechanism (6), while part of coal and gangue—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a photoelectric coal and gangue sorting device.  The closest prior art does not disclose or make obvious a supporting assembly with a supporting assembly comprises several supporting blocks sleeved on the outer wall of the drive rod side by side, a tension spring is arranged between rectangular grooves symmetrically provided on two side walls of the supporting block, T-shaped rods are arranged on inner walls of convex grooves formed at the top of the bearing block at equal intervals, supporting springs are symmetrically provided on one end of the T-shaped rod located in the convex grooves in conjunction with the other structures in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653